Citation Nr: 1230703	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  07-27 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for bilateral pes planus for the period from April 30, 2008.

2.  Entitlement to a total disability compensation rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to November 1982, with additional reserve service in the Army National Guard. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 decision by the RO in Philadelphia, Pennsylvania that granted service connection and a noncompensable rating for bilateral pes planus, effective January 18, 2006.  The Veteran appealed for a higher rating.

A personal hearing was held at the RO before the undersigned acting Veterans Law Judge in August 2009.  A transcript of this hearing is of record.

In a January 2010 decision, the Board denied an increase in a noncompensable rating for service-connected bilateral pes planus, during the period prior to April 30, 2008 (the day after a VA compensation examination of the feet), and remanded the issue of entitlement to a higher compensable rating for pes planus after that date to the Appeals Management Center (AMC) for additional development.

In a June 2011 rating decision, the RO granted a higher 10 percent rating for service-connected pes planus, retroactively effective from January 18, 2006.  In AB v. Brown, 6 Vet. App. 35 (1993), the United States Court of Appeals for Veterans Claims (Court) held that in a claim for an original or increased rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation. Consequently, the claim of entitlement to a higher rating for pes planus in excess of 10 percent during the period from April 30, 2008 is before the Board at this time.

In its prior decision, the Board found that the record reasonably raised the question of whether the Veteran is unemployable due to his service-connected disabilities.  The issue of entitlement to a TDIU is part and parcel of the appeal for a higher rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

Regrettably, additional development is required prior to appellate review of the appeals for entitlement to a higher rating for service-connected pes planus and for a TDIU.

A Court or Board remand confers upon the appellant the right to compliance with that order.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  In a January 2010 decision, the Board remanded the issues of entitlement to a higher rating for pes planus since April 30, 2008, and entitlement to a TDIU to the RO via the AMC for additional development.  Some development was completed, and the case was subsequently returned to the Board.  Unfortunately, there was not adequate compliance with the remand directives, so another remand is required.  Id.

In its January 2010 Remand, the Board directed the RO/AMC to obtain relevant VA medical records dated since March 2009; schedule the Veteran for VA examination(s) to determine the current level of severity of his service-connected pes planus and the effect of all his service-connected disabilities on his ability to work; and provide him with a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  Although a VA examination of the Veteran's feet was conducted in February 2010, and some VA medical records have been obtained, the other requested actions requested by the Board were not completed.  Hence, a remand is required in order for all requested remand actions to be completed.  Stegall, supra.

In this regard, the Board notes that in its June 2011 supplemental statement of the case, the AMC stated that it had reviewed VA medical records dated from November 2009 to June 2011.  However, the most recent VA medical records in the claims file are dated in December 2009.  A review of the Veteran's Virtual VA electronic folder shows that these additional VA medical records dated since December 2009 are not contained in the Virtual VA folder.  Thus, the record before the Board is not complete, as the AMC has considered additional VA medical records that are not available to the Board.  Moreover, a March 2010 report of contact shows that the Veteran stated that he underwent an electromyography at the Philadelphia VA Medical Center (VAMC) on March 24, 2010, and he requested that the results of this study be obtained and considered in connection with his appeal.

On remand, the RO/AMC must obtain all pertinent VA medical records relating to any of the Veteran's service-connected disabilities (bilateral pes planus, degenerative joint disease of the lumbar spine, and cervical strain), dated since December 2009.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive, if not actual, possession of the agency and must be obtained if the material could be determinative of the claim). 

The law provides that a TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  Additional development is required as to the TDIU claim as well.  

VA may not reject the Veteran's TDIU claim without producing evidence, as distinguished from mere conjecture, that the Veteran's disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995).  This may include an examination, which includes an opinion as to what, if any, affect the Veteran's service-connected disabilities have on his ability to work.  Friscia, 7 Vet. App. at 297.  As previously requested by the Board in January 2010, and as noted by the Veteran's representative in its November 2011 informal hearing presentation, a VA examination should be performed to ascertain the effect of all of the service-connected disabilities on the Veteran's ability to work.  This was not done.  Stegall.  In this regard, the Board notes that on VA examination in January 2007, the Veteran reported that he had not been able to work as a painter for the past five years due to lumbar and cervical spine conditions, while on VA examination in February 2010, he said he was unable to work as a painter due to the pain in his feet.

The Board also finds that the report of the February 2010 VA foot examination is not completely responsive to the rating criteria of Diagnostic Code 5276, pertaining to flat foot (pes planus), and further VA examination is warranted regarding the Veteran's service-connected pes planus.  See 38 C.F.R. § 4.2; Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  

In its January 2010 letter to the Veteran, the AMC asked him to provide his complete employment history from January 2006.  He did not provide the requested employment history.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that the duty to assist is not always a one-way street and if a Veteran desires help with his claim he must cooperate with VA's efforts to assist him).  On remand, the RO/AMC should provide him with a VA Form 21-8940 and ask him to complete it and return the completed form to VA.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all VCAA notice obligations are satisfied concerning the Veteran's claim for a TDIU. 

2.  Provide the Veteran with a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) and request that he return the completed form to VA providing a complete employment history since January 2006.

3.  Obtain all VA medical records regarding the Veteran's treatment for the period since December 2009.  In particular, the AMC/RO should obtain a report of a March 24, 2010 electromyography of the Veteran conducted at the Philadelphia VAMC.  If any records are unavailable, a memorandum detailing all efforts to obtain them should be placed in the claims file.

4.  After the development above has been accomplished, schedule the Veteran for appropriate VA medical examination(s) (i.e., orthopedic, podiatry) to assess the current severity and all manifestations of his service-connected pes planus and address the effects of all of his service-connected disabilities (degenerative joint disease of the lumbar spine, cervical strain, and bilateral pes planus) on his capacity to obtain and hold employment.  The examiner(s) should be provided with the Veteran's claims file for review.  All indicated tests and studies should be performed and all clinical findings reported in detail.  After examining the Veteran and reviewing the claims file, the examiner(s) should address the following:

(a) All orthopedic and neurologic findings related to the service-connected bilateral pes planus should be described in detail.

(b) Is the Veteran's bilateral pes planus manifested by objective evidence of marked deformity (on pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities?

(c) The examiner(s) should express an opinion concerning whether there would additional limits on functional ability on repeated sue or during flare-ups (if the Veteran describes flare-ups) of the service-connected bilateral pes planus and, to the extent possible, provide an assessment of functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.

(d) Is the Veteran unable to obtain or retain employment due only to his service-connected disabilities (bilateral pes planus, degenerative joint disease of the lumbar spine, and cervical strain), consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders? 

The examiner(s) should explain the reasons for the conclusions reached. 

5.  Then readjudicate the Veteran's claim for a rating in excess of 10 percent from April 30, 2008 in light of the additional evidence, and adjudicate his claim for a TDIU.  If the claims are not granted to his satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claims. 

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



